BRANsroisr, Peesideut,
(dissenting) :
I cannot agree to the dismissal of the suit for omission to make the trustee and bondholders parties. If the proposal of the suit were to sell the property, it would be different, as the legal title must be in the hands of the court, or in any c'ase where that should be requisite. There is no reason for it in this case. Wo relief was asked against the trustee or bondholders. Wo harm to their interest was asked. The bill said that the coal company held legal title; the answer admits it; but though that was true, the plaintiff had right to have such title as was in the company conveyed to it, the equitable title, the equity of re*661demption. The decree for' that right 'would he subject to the superior right of the mortgage. The trustee was not a party. The decree would not affect that trustee. Its rights would be open, a matter between' it and the plaintiff. The plaintiff sought no litigation with the trustee company. Suppose the trustee and bondholders had been made parties. What ■would have been the decree? Only that the company convey, its equity of redemption, such title as it had, to the plaintiff subject to the mortgage. Though a party sell land by executory contract, then give a deed of trust to secure a debt, without notice to the trustee or creditor, cannot the purchaser sue his vendor to get his equity of redemption? Such right as he has, subject to the trust? The land may be redeemed from the trust by payment. This indicates the basis of my dissent. I cannot elaborate, nor is it necessary. Judge Wileiams joins me in dissent.